Citation Nr: 1423948	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The decedent had unverified service in the Army of the Philippines and the recognized guerillas from January 1945 to June 1945.  The decedent died in December 2007.  The Appellant is claiming as the surviving spouse of the decedent. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines, which denied the benefit sought on appeal.  The Appellant submitted a Notice of Disagreement (NOD) in May 2010.  The RO issued a Statement of the Case (SOC) in December 2010.  The Appellant submitted a Substantive Appeal (on VA Form 9) in January 2011.  Thus, the Appellant perfected a timely appeal of this claim.

Following the most recent readjudication of this appeal in the December 2010 SOC, the Appellant submitted additional evidence into the record.  However, the Appellant waived her right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in November 2011.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Appellant is currently unrepresented (pro se), but she expressed a desire to be represented.  Accordingly in April 2014, the Appellant was sent a letter by the Board, which provided her an opportunity to appoint a representative.  The Appellant was informed in the letter that if she did not respond within 30 days of the date of the letter, then the Board would assume that the Appellant wished to represent herself in the appeal.  The Appellant did not respond to the April 2014 letter; thus, the Appellant is pro se in this appeal.

The decedent's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of entitlement to dependency and indemnity compensation (DIC) benefits has been raised by the record in a February 2013 statement by the Appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1.  The decedent died in December 2007. 

2.  At the time of his death, the decedent did not have a pending claim for FVEC fund benefits.


CONCLUSION OF LAW

A one-time payment from the FVEC fund is denied as a matter of law.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.1 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence he/she is expected to provide. 

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc)), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  In the case at hand, the Appellant has been found to lack legal entitlement to the benefit sought on appeal.  Under the circumstances, there is no possibility that the Appellant's claim for benefits might be substantiated.  Accordingly, further consideration of the provisions of the VCAA is not necessary in this case.  

In the circumstances of this case, a remand to have the RO take additional action would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to a claimant are to be avoided).  The VA has satisfied any obligation to notify and assist the claimant in this case.  Further development and further expending of VA's resources is not warranted.  Thus, adjudication of this issue at this time is warranted. 

The Appellant, claiming as the surviving spouse of the decedent, seeks a one-time payment from the FVEC under the American Recovery and Reinvestment Act of 2009 (Act), Pub. L. No. 111-5, Section 1002.  This Act provides that a one-time payment may be made to an eligible person upon the receipt of a timely application for such compensation.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.  See 38 C.F.R. § 3.1. 

Section 1002(d) of the Act provides that a person is eligible for the payment if he or she had qualifying service defined as service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.  Section 1002(c)(2) further provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

In the present case, VA need not make a finding regarding the eligibility status of the decedent, for the reasons to be discussed below.  The decedent died in December 2007, and this fact is not in dispute.  The Appellant claims as the decedent's surviving spouse, and has made no assertion that she herself has any qualifying service.  Benefits under the FVEC, however, are not included among the specific benefits that can be awarded to survivors of deceased veterans.  See 38 U.S.C.A. §§ 1151, 1310, 1318 (West 2002 & Supp. 2013).  In the absence of entitlement to FVEC compensation as a surviving spouse, the Appellant's claim lacks legal merit. 

While an accrued benefits claim has not specifically been asserted, VA is bound to consider all pertinent theories of entitlement, whether or not a theory is raised by the Appellant.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for compensation should be broadly construed to encompass all possible theories of entitlement).  Accrued benefits, however, apply to periodic monetary benefits or monthly benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.1000 (2013).  The American Recovery and Reinvestment Act does not permit recovery from the FVEC by surviving spouses.  Spouses are not included in the definition of eligible persons. 

A surviving spouse can be paid benefits due and owing to a qualified person if an eligible veteran had filed a claim following the enactment of the Act on February 17, 2009, but had died prior to the granting of the benefit.  In this case, there is no indication in the claims file, and no assertion on the part of the Appellant, that her deceased spouse ever filed a claim for FVEC benefits during his lifetime; indeed, the decedent died many years prior to the passage of the Act, a fact conceded by the Appellant.  Therefore, the claimant cannot collect benefits as a payee surviving spouse as a matter of law and there are no unpaid benefits in this case that could be subject to an accrued benefits claim.

The Appellant, in essence, makes an argument for the award of this benefit on an equity basis.  The Board, however, lacks legal authority to grant the benefit sought on such a basis, and her claim must be denied as lacking entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


